 In the Matter ofDICKMANLUMBER COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCALNo. 2-9,AFFILIATED WITH THECONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-2399CERTIFICATION OF REPRESENTATIVESMay 28,1941On April 16, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.,Pursuant to the Direction of Election, anelection by secret ballot was conducted on May 7, 1941, under the direc-tion and supervision of the Regional Director for the Nineteenth Re-gion (Seattle,Washington).On May 8, 1941, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties his Election Report.No objections to the con-duct of the ballot or the Election Report have been filed by any of theparties.The Regional Director reported the following results of the ballot-ing :Total on eligibility list -------------------------------112Total votes cast for International Woodworkers of America,Local No. 2-9'--------------------------------48Total votes cast for Lumber & Sawmill Workers Union, Lo-cal 2754---------------------------------------------64By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Lumber & Sawmill Workers Union, Local2754, affiliated with the American Federation of Labor, has been des-ignated and selected by a majority of all production and maintenanceemployees of Dickman Lumber Company, Tacoma, Washington, ex-cluding supervisory and clerical personnel, as their representative forthe purposes of collective bargaining and that pursuant to Section 9(a) of the Act, Lumber & Sawmill Workers Union, Local 2754, affili-ated with the American Federation of Labor, is the exclusive represen-tative of all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment and other condi-tions of employment.131 N L It. B. 532 N. L. R. B., No. 39.182